Citation Nr: 1516623	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-19 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic neck pain.

2.  Entitlement to a compensable rating for the service-connected hypertension.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel








INTRODUCTION

The Veteran served on active duty from April 1976 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

Historically, the RO issued a rating decision in April 2010 that in relevant part denied service connection for chronic neck pain and granted service connection for hypertension, assigning a noncompensable (0 percent) disability rating effective from April 10, 2010.  The Veteran appealed both issues, but in a July 2011 Report of Contact the Veteran asked that both appeals be withdrawn and that the rating board reconsider the claims based on new evidence to be provided.  The RO thereafter issued the November 2011 rating decision that readjudicated the issues cited on the title page.  


FINDINGS OF FACT

1.  Arthritis of the cervical spine became manifest many years after discharge from service, and a disability manifested by chronic neck pain is not shown to be incurred in service or otherwise related to service.

2.  During the period on appeal the Veteran has required continuous medication for control of hypertension; his documented diastolic pressure is less than 100 and his documented systolic blood pressure is less than 160.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a disability manifested by chronic neck pain are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  
2.  The criteria to establish entitlement to an initial compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1154(a), 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in a July 2010 letter, and the Veteran had ample opportunity to respond prior to the rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was advised of his entitlement to a hearing before the Board but has not requested such a hearing.  

The Veteran had an appropriate VA-contracted examination in support of his claim for higher evaluation.  He has not been afforded a VA examination in support of his claim for service connection; however, there is no evidence of a cervical spine disability in service or for many years thereafter, and there is no competent evidence suggesting the current condition is related to service.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

Entitlement to Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Moreover, where a veteran served continuously for 90 days or more during a period   of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends on appeal that his current claimed neck disorder is due to running and jumping with equipment in service (see the Veteran's original claim, received in April 2010).  He also asserts that having worn a steel helmet for 20 years  caused deterioration of the vertebrae in his neck (see duplicative Notices of Disagreement in May 2011 and January 2012).  Finally, he asserts that he had neck trauma in service in an incident in which he passed out and struck his head; he stated that a chiropractor had told him after service that he had deterioration of neck vertebrae that was caused by this head trauma and also by years of wearing steel  helmets (see VA-9 submitted in July 2013).

Service treatment records (STRs) include an enlistment physical examination in October 1975 in which the Veteran was documented to have had a head injury prior to service.  Subsequent physical examinations refer to stitches in the scalp without sequelae, with no indication that such stitches were incurred during service.  The only reference in STRs to neck complaints is a March 1983 entry in which the Veteran was treated for one episode of losing consciousness, and in which he tangentially reported having had a stiff neck and headaches for a year; the treatment note is silent in regard to the etiology of the neck symptoms and is also silent in regard to any physical trauma to the head or neck concurrent with the loss of consciousness.  Veteran had a separation examination in January1996 in which the spine/other musculoskeletal system and all other physical systems were characterized as "normal" on examination.  In a corresponding self-reported Report of Medical Assessment the Veteran stated he had back and knee problems in service for which he had not sought medical treatment, but he did not mention any undocumented in-service neck complaints.   A corresponding self-reported Report of Medical History lists history of head injury, not further explained.

After discharge from service the Veteran was treated at Army medical facilities at Fort Gordon and Fort McPherson, both in Georgia.  In September 2005 the Veteran presented to the Army outpatient clinic complaining of neck pain; he reported that a chiropractor had told him three years earlier that he had compressed vertebrae.  The clinical impression was "cervicalgia" and the Veteran was referred for X-ray, which showed arthritic changes with disc space narrowing at the C5-6 and C6-7 levels.  Subsequent Army outpatient records continued to cite "cervicalgia" on the Veteran's problems list.  

Treatment records from Dr. KMH during the period February 2008 through April 2010 are silent in regard to any complaints, diagnoses or observed abnormalities of the neck/cervical spine.

Review of the evidence above shows the Veteran has arthritis and degenerative disc disease (DDD) that was medically documented in 2005.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The evidence in this case does not support a traumatic neck injury during service.  The Veteran asserts he injured his head and neck during the documented loss of consciousness in March 1983, but the contemporaneous treatment record is completely silent in regard to any lacerations, bruising or other indication of a traumatic injury to the head or neck.  The Veteran's only neck complaint at the time was stiffness, which had by then been ongoing for a year.  STRs include numerous periodic physical examinations after March 1983, none of which document current residuals of a traumatic head/neck injury in 1983 or any current neck/cervical spine complaints or cervical radiculopathy to the extremities.  The Board concludes the Veteran is not shown to have suffered a neck or cervical spine injury during service.

The Veteran also asserts that his neck problems including cervical spine compression are due to wearing a helmet and to generalized wear-and-tear associated with service.  However, arthritis and DDD are multi-factorial conditions whose possible etiologies include previous traumatic injury, aging, body habitus and other factors.  Thus, particularly in the absence of a documented traumatic injury, the etiology of the Veteran's neck/cervical spine disorder is a complex medical question that is not within his competence as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In that regard, the Veteran states on appeal that a chiropractor had told him that his cervical compression was due in part to the fall in 1983 and in part to wear-and-tear in service.  The Board cannot accept this reported opinion as probative because there is no indication as to the information that was available to the chiropractor at the time the opinion was rendered and no indication as to the chiropractor's clinical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

Addressing entitlement to service connection on a presumptive basis, there is no indication of cervical arthritis during service and the earliest documented arthritis after service occurs in September 2005, nine years after separation from service. The Board concludes that arthritis is not shown to have been present to a compensable degree during the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

Based on the evidence and analysis above the Board concludes the Veteran does not have a disorder manifested by chronic neck pain that was incurred in service or is otherwise etiologically related to service.  Accordingly, the criteria to establish entitlement to service connection are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Evaluation of Service-Connected Disability

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Hypertension is rated under the criteria of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under this DC, a rating of 10 percent is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent is assigned with diastolic pressure predominantly 110 or more or with systolic pressure predominantly 200 or more.  A rating of 40 percent is assigned with diastolic pressure predominantly 120 or more.  A rating of 60 percent is assigned diastolic pressure predominantly 130 or more.

Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  

The Veteran had a VA-contracted compensation and pension (C&P) examination for hypertension in October 2010.  The Veteran described current symptoms of dizziness when bending over and standing back up, lightheadedness and constant sleepiness.  He reported taking medication with good results.  The Veteran stated his primary functional impairment was an inability to stand for long periods while teaching, but he also reported fatigue and shortness of breath with exertion.  On examination the Veteran's blood pressure was 128/87 on three readings.  The examiner noted the Veteran to be well-developed and well-nourished, in no apparent distress and without signs of malaise.     

The file contains a May 2011 letter from Dr. KMH stating that the Veteran's blood pressure was currently controlled but would be out of control if not for his medications.  The Veteran cites this letter as evidence that he is entitled to compensable rating due to continuous medication.

Addressing the Veteran's contention, compensable rating when medical is required is predicated on a history of diastolic pressure predominantly 100 or more, which is not shown in this case.  By VA criteria, "hypertension" is shown when diastolic blood pressure is predominantly 90 or more, so Dr. KMH's statement that the Veteran's blood pressure would be "out of control" but for medication does not indicate that the Veteran's blood pressure actually or potentially met the schedular criteria for compensable rating.  Similarly, Dr. KMH's statement does not show or suggest that the Veteran's systolic pressure was predominantly 160 or more, that being an alternative criterion for compensable rating.

As there is no indication that the Veteran's disability met the criteria for higher rating during any distinct period within the course of the appeal, "staged" increased rating is not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

The Board has also considered whether the Veteran's disability has presented an exceptional or unusual disability picture during the period under review as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

Finally, a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation; .  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

The Board has also considered whether the Veteran's disability has presented an exceptional or unusual disability picture during the period under review as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

Finally, a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation; however, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The record does not suggest that the Veteran is unemployable, and the Board concludes that a claim for TDIU is not raised by the rating issue herein decided.

In sum, based on the evidence and analysis above the Board finds the Veteran's service-connected hypertension does not more closely approximate the criteria for compensable evaluation.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER



Service connection for a disability manifested by chronic neck pain is denied.

A compensable rating for hypertension is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


